Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 1 of 31             PageID #: 166




  WILLIAM L. SHIPLEY, JR.              #9066
  Law Offices of William L. Shipley
  P.O. Box. 1555
  Kailua, Hawaii 96734
  Telephone: 808-228-1341
  808Shipleylaw@Gmail.com

  GERAGOS & GERAGOS, PC
  Mark Geragos, Esq.*
  Ben Meiselas, Esq.*
  644 South Figueroa Street
  Los Angeles, California 90017
  Telephone: (213) 625-3900
  Facsimile: (213) 232-3255

  GRAYLAW GROUP, INC.
  Michael E. Adler, Esq.*
  26500 Agoura Road, #102-127
  Calabasas, CA 91302
  Telephone: (818) 532-2833
  Facsimile: (818) 532-2834

  DHILLON LAW GROUP INC.
  Harmeet K. Dhillon, Esq.*
  Nitoj P. Singh, Esq.*
  177 Post St., Suite 700
  San Francisco, CA 94108
  Telephone: (415) 433-1700
  Facsimile: (415) 520-6593

  *Pro Hac Vice Applications In Progress
  Attorneys for Plaintiff and the Proposed Class

                          UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  ALOHA ACCOUNTING AND TAX LLC                         §
                                                       §
        Plaintiff,                                     §   CIV. No.:1:20-cv-00254
                                                       §
  vs.                                                  §   FIRST AMENDED CLASS
                                                       §   ACTION COMPLAINT
  FIRST HAWAIIAN BANK;                                 §
  BANK OF AMERICA, N.A.;                               §
  BANK OF HAWAII;                                      §
  CENTRAL PACIFIC BANK                                 §
                                                   1
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 2 of 31                PageID #: 167




  HAWAIIAN ELECTRIC, INC., dba                                  §
  “AMERICAN SAVINGS BANK”; and                                  §
  KABBAGE, INC.                                                 §
                                                                §
       Defendants.                                              §   JURY TRIAL DEMANDED
  --------------------------------------------------------------

                                             COMPLAINT

          NOW COMES the above-named Plaintiff ALOHA ACCOUNTING AND TAX

  LLC. (“Aloha” or “Plaintiff”), by and through its attorneys, William L. Shipley, Esq.;

  Geragos & Geragos, through Mark J. Geragos, Esq., and Ben J. Meiselas, Esq., GrayLaw

  Group, Inc., through Michael E. Adler, Esq.; and Dhillon Law Group, Inc., through

  Harmeet K. Dhillon, Esq., and Nitoj P. Singh, Esq., and brings this class action complaint

  on behalf of itself and those similarly situated against defendants FIRST HAWAIIAN

  BANK, BANK OF AMERICA, N.A., BANK OF HAWAII, CENTRAL PACIFIC

  BANK, HAWAIIAN ELECTRIC, INC., DBA, “AMERICAN SAVINGS BANK”, AND

  KABBAGE, INC. (hereinafter “Defendants”), to obtain fees owed to Plaintiff as a result

  of its work as an agent to obtain loans on behalf of small business borrowers (the

  “Applicants”) through the Paycheck Protection Program (“PPP”), a federal program

  implemented to provide small businesses with loans to combat the economic impact of

  COVID-19. Federal regulations require Defendants to pay Plaintiff and the proposed

  Class for their work as agents who facilitated loans between Defendants and small

  businesses. Despite precise regulatory requirements stating that agent fees are owed to

  Plaintiff, Defendants have failed to pay Plaintiff and the Class Members. Instead,

  Defendants have kept the agent fees for themselves. Plaintiff alleges the following based

  upon its knowledge and upon information and belief, including investigations conducted

                                                     2
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 3 of 31                 PageID #: 168




  by its attorneys.

                                         I. PARTIES

         1.       Plaintiff Aloha is a limited liability company, organized and authorized

  to do business, and doing business, in the State of Hawaii since July 2010. Jennifer Drout

  is the sole member and owner of Aloha, is a resident and citizen of the State of Hawaii,

  and is a licensed CPA in good standing since 2007. Aloha is located in Kahului, Hawaii,

  and is an expert in all areas of accounting, bookkeeping, consulting, outsourcing, payroll,

  and business services. Although Plaintiff assisted its clients with securing PPP loans from

  Defendants, Defendants have failed to pay Plaintiff the agent fees Defendants owe

  Plaintiff for its work in securing the PPP loans.

         2.       Defendant First Hawaiian Bank (“FHB”), is a Hawaii corporation

  headquartered in Honolulu, Hawaii. Through its network of branch locations FHB

  conducts substantial business in the State and District of Hawaii. Plaintiff acted in the

  statutorily defined role of an agent in securing PPP loans for 9 Applicants from FHB in

  an amount of approximately $490,000.00. Although each of the Applicants’ PPP loan

  was funded by FHB, based on information and belief, FHB has taken custody of the

  money owed to Plaintiff from the Federal Government, yet failed to pay Plaintiff the

  statutorily required agent fees that Plaintiff is owed.

         3.       Defendant Bank of America, N.A., (“BofA”) is a federally chartered

  bank headquartered in Charlotte, North Carolina. BofA uses an automated online network

  and website to conduct substantial business with customers within the State and District

  of Hawaii. Plaintiff acted in the statutorily defined role of an agent in securing a PPP

  loan for 1 Applicant from BofA in an amount of approximately $10,000.00. Although
                                          3
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 4 of 31                  PageID #: 169




  the Applicant’s PPP loan was funded by BofA, based on information and belief, BofA

  has taken custody of the money owed to Plaintiff from the Federal Government, yet failed

  to pay Plaintiff the statutorily required agent fees that Plaintiff is owed.

          4.      Defendant Bank of Hawaii (“BOH”) is a Hawaii corporation

  headquartered in Honolulu, Hawaii. Through its network of branch locations BOH

  conducts substantial business within the State and District of Hawaii. Plaintiff acted in

  the statutorily defined role of an agent in securing PPP loans for 17 Applicants from BOH

  in an amount of approximately $621,000.00. Although each of the Applicants’ PPP loan

  was funded by BOH, based on information and belief, BOH has taken custody of the

  money owed to Plaintiff from the Federal Government, yet failed to pay Plaintiff the

  statutorily required agent fees that Plaintiff is owed.

          5.      Defendant Hawaiian Electric, Inc., dba “American Savings Bank”

  (“ASB”), is a Hawaii corporation, and is headquartered in Honolulu, Hawaii. Through its

  network of branch locations ASB conducts substantial business within the State and

  District of Hawaii. Plaintiff acted in the statutorily defined role of an agent in securing

  PPP loans for 3 Applicants from ASB in an amount of approximately $167,000.00.

  Although each of the Applicants’ PPP loan was funded by ASB, based on information

  and belief, ASB has taken custody of the money owed to Plaintiff from the Federal

  Government, yet failed to pay Plaintiff the statutorily required agent fees that Plaintiff is

  owed.

          6.      Defendant Central Pacific Bank (“CPB”) is a Hawaii Corporation. CPB

  is headquartered in Honolulu, Hawaii, and through its network of branch locations CPB

  conducts substantial business within the State and District of Hawaii. Plaintiff acted in
                                             4
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 5 of 31                  PageID #: 170




  the statutorily defined role of an agent in securing PPP loans for 11 Applicants from CPB

  in an amount of approximately $365,000.00. Although each of the Applicants’ PPP loan

  was funded by CPB, based on information and belief, CPB has taken custody of the

  money owed to Plaintiff from the Federal Government, yet failed to pay Plaintiff the

  statutorily required agent fees that Plaintiff is owed.

         7.       Defendant Kabbage, Inc., (“Kabbage”) is a privately held online financial

  technology company with its headquarters in Atlanta, Georgia. Kabbage provides

  financing to small businesses and consumers through an automated lending platform, and

  conducts substantial business in that fashion with customers within the State and District

  of Hawaii. Plaintiff acted in the statutorily defined role of an agent in securing a PPP loan

  for 1 Applicant from Kabbage in an amount of approximately $12,000.00. Although the

  Applicant’s PPP loan was funded by Kabbage, based on information and belief, Kabbage

  has taken custody of the money owed to Plaintiff from the Federal Government, yet failed

  to pay Plaintiff the statutorily required agent fees that Plaintiff is owed.

  //

                             II. JURISDICTION AND VENUE

         8.       The Court has original jurisdiction over this action under 28 U.S.C. §1331

  because the action arises under the laws of the United States, including the Coronavirus

  Aid, Relief, and Economic Security Act, the CARES Act (P.L. 116-136), and the SBA

  Regulations (as defined below). The Court also has original jurisdiction over this action

  under the Class Action Fairness Act, 28 U.S.C. §1332(d), because this is a class action in

  which (1) at least some members of the proposed Class have different citizenship from

  Defendant(s); (2) the proposed class consists of more than 100 persons or entities; and
                                             5
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 6 of 31                   PageID #: 171




  (3) the claims of the proposed members of the Class exceed $5,000,000 in the aggregate.

         9.       This Court has personal jurisdiction over Defendants because Defendants

  do business in this District, and a substantial number of the events giving rise to the claims

  alleged herein took place in this District.

         10.      The venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)

  because Plaintiff’s principal place of business is located in this District, and a substantial

  part of the events or omissions giving rise to the alleged claims occurred in this District.

  Plaintiff, on behalf of its clients, applied for the PPP loans while in this District and

  Defendants, marketed, promoted, and took applications for the PPP loans in this District.

  //

                            III.    FACTUAL ALLEGATIONS

                                                Background

         11.      On January 21, 2020, the Center for Disease Control and Prevention

  (“CDC”) confirmed the first U.S. case of a new coronavirus, known as COVID-19.

         12.      On January 30, 2020, the World Health Organization (“WHO”) declared

  the COVID-19 outbreak to be a “public health emergency of international concern.”

         13.      On March 4, 2020, Hawaii Governor David Ige issued a Proclamation

  declaring a “State of Emergency” under Hawaii law based on the COVID-19 outbreak.

         14.      On March 11, 2020, the WHO declared that the spread of COVID-19 had

  become a pandemic.

         15.      On March 13, 2020, President Trump issued the Coronavirus Disease

  2019 (COVID-19) Emergency Declaration applicable to the United States, which

  declared that the pandemic was of “sufficient severity and magnitude to warrant an
                                          6
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 7 of 31                    PageID #: 172




  emergency declaration for all states, territories and the District of Columbia.”

         16.     The Trump Administration expressly recognized that with the COVID-19

  emergency, “many small businesses nationwide are experiencing economic hardship as

  a direct result of the Federal, State, and local public health measures that are being taken

  to minimize the public’s exposure to the virus.” See Business Loan Program Temporary

  Changes; Paycheck Protection Program, 13 CFR Part 120, Interim Final Rule (the “SBA

  PPP Final Rule”).

         17.     On March 25, 2020, in response to the economic damage caused by the

  COVID-19 crisis, the United States Senate passed the Coronavirus Aid, Relief, and

  Economic Security Act, the CARES Act (P.L. 116-136). The CARES Act was passed

  by the House of Representatives the following day and signed into law by President

  Trump on March 27, 2020. This legislation included $377 billion in federally-funded

  loans to small businesses and a $500 billion governmental lending program, administered

  by the United States Department of Treasury (“Treasury”) and the Small Business

  Administration (“SBA”), a United States government agency that provides support to

  entrepreneurs and small businesses.

         18.     As part of the CARES Act, the Federal Government created a $349 billion

  loan program, referred to as the Paycheck Protection Program or PPP, temporarily adding

  a new product to the SBA’s 7(a) Loan Program (“SBA 7(a) Program”).

         19.       The PPP provided small businesses with loans to be originated from

  February 15, 2020, through June 30, 2020. The PPP was created to provide American




                                               7
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 8 of 31                                  PageID #: 173




  small businesses with eight-weeks1 of cash-flow assistance and to allow a certain

  percentage of the loan to be forgiven if the loan is utilized to retain employees and fund

  payrolls. Although the loans are administered by the Treasury and backed by the Federal

  Government, the loans are funded by private lenders (“Lenders”), including banks and

  financial services firms, that review and approve PPP loan applications.

           20.       The Treasury announced on April 3, 2020, that small businesses and sole

  proprietors could fill out an application (the “Application”) to apply and receive loans to

  cover their payroll and other expenses through approved SBA Lenders. Beginning on

  April 10, 2020, independent contractors and self-employed individuals could apply as

  well.2

           21.       On April 24, 2020, President Trump signed the Paycheck Protection

  Program and Health Care Enhancement Act (“PPPEA”). The PPPEA added $310 billion

  in PPP funding, bringing the total PPP funds available to lend to $659 billion.

           22.       On June 5, 2020, President Trump signed the Paycheck Protection

  Program Flexibility Act of 2020 (“Flexibility Act”) (Pub. L. 116-142), which changes

  key provisions of the Paycheck Protection Program, including provisions relating to the

  maturity of PPP loans, the deferral of PPP loan payments, and the forgiveness of PPP

  loans. The Flexibility Act did not change Defendants’ statutory duty to pay Plaintiff

  the Agent Fees Plaintiff is owed.

           23.       The Treasury’s Paycheck Protect Program (PPP) Information Sheet for



  1
    On June 5, 2020, the Paycheck Protection Program Flexibility Act of 2020 (Pub. L. 116-142), extended the
  eight-week period to twenty-four weeks.
  2
    Paycheck Protection Program (PPP) Information Sheet: Borrowers, Dep’t of Treasury (last visited, June 18,
  2020), https://home.treasury.gov/system/files/136/PPP--Fact-Sheet.pdf
                                                        8
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 9 of 31                                  PageID #: 174




  Lenders3 (the “PPP ISL”), consistent with the SBA PPP Final Rule (collectively, the

  “SBA Regulations”), describes a system to distribute the PPP loans that relies on

  established SBA Lenders – who approve and fund loan applicants – and the addition of

  independent agents (“PPP Agents”) – who provide small businesses with the necessary

  assistance enabling them to apply for a PPP loan.

           24.       Under the SBA Regulations, a PPP Agent “can be:

                        • An attorney;

                        • An accountant;

                        • A consultant;

                        • Someone who prepares an applicant’s application for financial

                             assistance and is employed and compensated by the applicant;

                        • Someone who assists a lender with originating, disbursing,

                             servicing, liquidating, or litigating SBA loans;

                        • A loan broker; or,

                        • Any other individual or entity representing an applicant by

                             conducting business with the SBA.”4

          25.        Unlike the existing SBA 7(a) Program, the SBA Regulations expressly

  contemplate and encourage PPP Agents to assist small businesses with their Applications.

  The SBA Regulations allow for and set standards by which PPP Agents are to be paid for

  their work. Specifically, the regulations require that PPP Agents be paid from a



  3
    Paycheck Protection Program (PPP) Information Sheet: Lenders, Dep’t of Treasury (last visited, June 18,
  2020), https://home.treasury.gov/system/files/136/PPP%20Lender%20Information%20Fact%20Sheet.pdf?
  4
    Id.
                                                        9
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 10 of 31                     PageID #: 175




  portion of the set fees provided to SBA Lenders for processing the PPP Loan.

            26.        Before the passage of the CARES Act, lenders were not compensated

  by the SBA for originating SBA 7(a) Loans. Under the newly enacted SBA Regulations

  for PPP loans, Lenders are generously compensated for processing PPP loans (“Lender

  Fees”) based on the amount of the funded PPP loan. The SBA pays Lender Fees to

  Lenders who process PPP loans in the following amounts:

                            • Five percent (5%) for loans of not more than $350,000;

                            • Three percent (3%) for loans of more than $350,000 and less than

                               $2,000,000; and

                            • One percent (1%) for loans of at least $2,000,000.5

             27.       The CARES Act states, “Agent fees will be paid by the lender out of

  the fees the lender receives from SBA. Agents may not collect fees from the borrower

  or be paid out of the PPP loan proceeds. The total amount that an agent may collect

  from the lender for assistance in preparing an application for a PPP loan … may not

  exceed:

                   • One (1) percent for loans of not more than $350,000;

                   • 0.50 percent for loans of more than $350,000 and less than $2 million; and

                   • 0.25 percent for loans of at least $2 million.”6 (the “Agent Fees”).

            28.        Before the passage of the CARES Act, lenders and agents were not

  compensated by the SBA for originating SBA 7(a) Loans. That is why the CARES Act

  authorized the Treasury to establish limits on Agent Fees. The Treasury, “in consultation


  5
      85 FR 20816 (3)(d).
  6
      85 FR 20816 (4)(c).
                                                    10
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 11 of 31                PageID #: 176




  with the Secretary, determined that the agent fee limits set forth above are reasonable

  based upon the application requirements and the fees that lenders receive for

  making PPP loans.”7

             29.      In other words, when implementing the CARES Act, the Treasury

  determined that the best and quickest way to get the PPP loans to the small businesses

  was to establish new regulations where Lenders and PPP Agents would work together to

  quickly and efficiently process Applications. To incentivize this relationship, the Lender

  and Agent were to split the Federal Government fees approximately 80% to be retained

  by the Lender and 20% to be forwarded to the Agent.

            30.       By assisting businesses in obtaining PPP funding, PPP Agents play a

  critical role in fulfilling the goals of the CARES Act and ensuring adherence to the United

  States Congress’s legislative intent. Indeed, the Senate directed the Treasury to “issue

  guidance to lenders and agents to ensure that the processing and disbursement of

  covered loans prioritizes small business concerns and entities in underserved and rural

  markets, including veterans and members of the military community, small business

  concerns owned and controlled by socially and economically disadvantaged

  individuals…, women, and businesses in operation for less than 2 years.”8

            31.       Nowhere in the CARES Act or the SBA Regulations does the Federal

  Government state, or even suggest, that Lender’s approval is required in order for an

  Applicant to use an Agent.

            32.       If not for the PPP Agents, tens of thousands of small businesses would


  7
      Id. (Emphasis Added).
  8
       CARES ACT, PL 116-136, March 27, 2020, 134 Stat 281. (Emphasis Added.)
                                                       11
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 12 of 31               PageID #: 177




  have had difficulty or been unable to apply for PPP loans.

           33.   Here, the Defendants are SBA approved Lenders. Plaintiff served as the

  PPP Agent for small businesses applying for the PPP loans provided by the Defendants

  and backed by the full faith and credit of the Federal Government.

           34.   Despite Plaintiff’s important (and successful) work in assisting the

  Applicants with their Applications, Defendants have not paid Plaintiff the regulatorily

  required Agent Fees, but have instead retained the Agent Fee portion of the Lender Fees

  for itself.

           35.   Plaintiff has no other means of obtaining payment for the PPP Agent

  services it provided to its clients in securing their PPP loans. The SBA Regulations

  specifically prohibit PPP Agents from obtaining payment of any fees from the Applicants

  (i.e., Plaintiff’s clients). The SBA Regulations require Plaintiff to be paid only by the

  Lender (i.e., Defendants) through the payment of a portion of the Lender Fees.

           36.   Upon information and belief, apart from Plaintiff’s clients, Defendants

  funded PPP loans for other businesses and failed to pay the statutorily required Agent

  Fees to members of the proposed Class that served as PPP Agents for other Applicants

  whose PPP loans were also funded by the Defendant.

           37.   Adding validity to the need to file this action, on May 27, 2020, United

  Community Banks, Inc. (“UCB”), received a civil investigative demand (“CID”) from

  the U.S. Department of Justice (the “DOJ”) pursuant to the False Claims Act. The CID

  directed UCB and its affiliated entities “to produce certain documents and respond to

  written interrogatories relating to the PPP loans approved by the Bank, the Bank’s non-

  payment of fees to agents of borrowers and the Bank’s policies related to payment or
                                         12
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 13 of 31                                    PageID #: 178




  non-payment of agent fees.”9

  //

                              Plaintiff Assisted its Clients with Applying

                                 for PPP Loans Under the CARES Act

           38.       To assist its clients with obtaining PPP loans through Defendants,

  Plaintiff spent considerable time familiarizing itself with the CARES Act and the related

  SBA Regulations. In particular, relevant provisions include Section 1102, which permits

  the SBA to guarantee 100% of Section 7(a) loans under the PPP, and Section 1106 of the

  Act, which provides forgiveness of up to the full principal amount of qualifying loans

  guaranteed under the PPP.

           39.       Complying with the SBA Regulations, Plaintiff assisted Applicants in the

  PPP Application process. As contemplated by the Federal Government, such assistance

  contributed to the successful funding of the Applicants’ PPP loans with a Defendant.

           40.       Based on the SBA Regulations, Plaintiff understood that it was not

  allowed to charge its clients any fee relating to the Application process and that it was

  only permitted to receive compensation from the PPP Agents’ share of the Lender Fees

  the Federal Government entrusted to the Lenders for the PPP Agents benefit.

           41.       Plaintiff further understood that it was not entitled to the Agent Fees until

  the Lender received its Lender Fees. Based on information and belief, Defendants have

  received the Lender Fees for the Applicants Plaintiff assisted, thereby making the Agent

  Fees immediately due to Plaintiff.

  9
   United Community Banks, Inc., Form 8-K (last visited June 18, 2020), https://ir.ucbi.com/static-files/c7f8eaa8-
  d6bf-48e8-8ebc-a60c0bf3adea. UCB is a named defendant in another lawsuit based on the same allegations in the
  Northern District of Georgia, 1:20-cv-02026-LMM.
                                                        13
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 14 of 31                         PageID #: 179




          42.      To participate in the PPP, “Lenders must comply with the applicable

  lender obligations set forth in this [SBA PPP Final Rule]…”10.

          43.      Therefore, Plaintiff believed in good faith that Defendants would comply

  with the SBA Regulations and pay Plaintiff the statutorily required Agent Fees.

          44.      However, Defendants violated the SBA Final Rule because they did not

  pay Plaintiff the Agent Fees the Federal Government entrusted to the Defendants for the

  benefit of the Plaintiff. Instead, Defendants have illegally retained the Agent Fee portion

  of the Lender Fees.

          45.      With the exception of Defendant Bank of America, a request for payment

  of the Agent Fees was made to the other Defendants (the “Contacted Defendants”). The

  Contacted Defendants either refused to pay or failed to respond that they would pay

  Agent Fees.

          46.      Plaintiff has not submitted a request for Agent Fees to Defendant BofA

  as it has publicly stated that it is not paying Agent Fees on its website11, and as such,

  demand for payment to Defendant BofA is futile.

          47.      Defendants, as Lenders under the PPP, lack any legal authority under the

  SBA Regulations to withhold payment of the Agent Fees to Plaintiff.

          48.      As a result of Defendants’ unlawful actions, Plaintiff and the Class have

  suffered financial harm by being deprived of the statutorily mandated compensation for

  the professional services they provided in their critical role as a PPP Agent, assisting


  10  85 FR 20812 (1). (Emphasis Added).
  11
    CARES Act Paycheck Protection Program Frequently Asked Questions (last visited, June 23, 2020),
  https://about.bankofamerica.com/promo/assistance/faqs/small-business-paycheck-protection-
  program#:~:text=In%20the%20absence%20of%20a,through%20the%20Paycheck%20Protection%20Program.

                                                  14
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 15 of 31                 PageID #: 180




  Applicants in applying for and obtaining PPP loans. Defendants barred Plaintiff from

  receiving compensation for their role as PPP Agents in the PPP process, which role

  resulted in significant benefits to both small businesses and the Lenders.

  //

                               IV. CLASS ALLEGATIONS

         49.     Plaintiff brings this action on behalf of itself, and all other similarly

  situated Class members pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of

  Civil Procedure and seeks certification of the following Nationwide Class:

                All Agents who assisted a business in obtaining a PPP loan pursuant

                to the CARES Act (the “Nationwide Class”).

         50.     To the extent that a Nationwide Class is not certified, in the alternative,

  Plaintiff brings this action on behalf of itself, and all other similarly situated Class

  members pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil

  Procedure and seeks certification of the following Statewide Class:

                All Agents who assisted a business in Hawaii in obtaining a PPP loan

                pursuant to the CARES Act (the “Statewide Class”).

  The Statewide and Nationwide Class may hereafter be referred to as the “Class”.

         51.     For purposes of the Class definition, the term “Agent” has the same

  meaning as an “agent” under the SBA Regulations.

         52.     Plaintiff reserves the right to expand, limit, modify, or amend this Class

  definition, including the addition of one or more subclasses, in connection with Plaintiff’s

  motion for class certification, or any other time, based upon, inter alia, changing

  circumstances and/or new facts obtained during discovery.
                                           15
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 16 of 31               PageID #: 181




          53.     The following are excluded from the Class and/or Subclass: (a) any Judge

  or Magistrate presiding over this action and members of their families; (b) the officers,

  directors, or employees of Defendants; and (c) all persons who properly execute and file

  a timely request for exclusion from the Class.

          54.     Numerosity: The Class is composed of hundreds or thousands of Agents

  (the “Class Members”), whose joinder in this action would be impracticable. The

  disposition of their claims through this class action will benefit all Class Members, the

  parties, and the courts.

          55.     Commonality and Predominance: Common questions of law and fact

  affect the Class. These questions of law and fact predominate over individual questions

  affecting individual Class Members and, include, but are not limited to, the following:

             a. Whether Plaintiff is an “agent” as that term is defined by the Cares Act and

                relevant regulations;

             b. Whether Defendants were obligated to pay Plaintiff and the Class Agent

                Fees from the Lender Fees it received under the CARES Act;

             c. Whether Defendants failed to pay Agent Fees they were required to pay;

             d. Whether Class Members are entitled to damages; and if so, in what amount;

             e. Whether Defendants are likely to continue to mislead the public and Class

                Members and continue to violate SBA Regulations regarding paying

                Agents their earned fees under the CARES Act;

             f. Whether Plaintiff and Class Members are entitled to an award of reasonable

                attorney’s fees, pre-judgment interest and costs of suit; and

             g. Whether Defendants were unjustly enriched by their practice of refusing to
                                          16
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 17 of 31                    PageID #: 182




                pay Agent Fees.

          56.     Superiority: In engaging in the conduct described herein, Defendants have

  acted and/or failed to act on grounds generally applicable to Plaintiff and other Class

  Members. Such behavior requires the Court’s imposition of uniform relief to ensure

  compatible standards of conduct toward Class Members. A class action is superior to all

  other available means for the fair and efficient adjudication of Plaintiff’s and the Class

  Members’ claims. Few, if any, Class Members could afford or would deem it

  economically reasonable to seek legal redress of the wrongs complained of herein on an

  individual basis. Absent a class action, Class Members would not likely recover, or have

  the chance to recover, and Defendants would be permitted to retain the fruits of their

  misdeeds. Any difficulties that might occur in the management of this proposed class

  action are insubstantial. See Fed. R. Civ. P. 23(b)(1)(A).

          57.     Typicality: Plaintiff’s claims are typical of, and are not antagonistic to, the

  claims of the other Class Members. Plaintiff and the Class Members have been injured

  by Defendants’ uniform, unfair and unlawful practice of denying PPP Agent Fees, as

  alleged herein. The factual and legal basis of Defendants’ liability to Plaintiff and each

  Class Member as a result of Defendants’ actions are described herein.

          58.     Adequacy: Plaintiff is an adequate representative of the Class because it

  is a member of the Class, and Plaintiff’s interests do not conflict with the interests of the

  other Class Members that Plaintiff seeks to represent. Plaintiff will fairly and adequately

  represent and protect the interests of the other Class Members. Plaintiff has retained

  counsel with substantial experience in litigating complex cases, including class actions.

  Both Plaintiff and its counsel will vigorously prosecute this action on behalf of the Class
                                              17
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 18 of 31                PageID #: 183




  and have the financial ability to do so. Neither Plaintiff nor counsel has any interest

  adverse to other Class Members.

          59.     Plaintiff is informed and believes that Defendants keep extensive

  computerized records of their loan applications through, inter alia, computerized loan

  application systems, and Federally-mandated record-keeping practices. Defendants have

  one or more databases through which all of the Applicants may be identified and

  ascertained, and it maintains contact information, including email and mailing addresses.

  From this information, the existence of the Class Members (i.e., the Agent for the

  Applicants) can be determined, and thereafter, a notice of this action can be disseminated

  in accordance with due process requirements.

  //

                                 V. CAUSES OF ACTION

                                         COUNT I

                                DECLARATORY RELIEF

                             AGAINST ALL DEFENDANTS

  //

         60.      Plaintiff hereby incorporates by reference the foregoing allegations as if

  fully set forth herein.

          61.     Plaintiff assisted its clients with the PPP Loan application process,

  allowed Defendants to secure customers for PPP lending, and satisfied all prerequisites

  for obtaining PPP Agent Fees. Defendants failed to pay Agent Fees owed to Plaintiff as

  required by the SBA Regulations.        Instead, Defendants kept the Agent Fees for

  themselves, in direct violation of the SBA Regulations.
                                             18
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 19 of 31                 PageID #: 184




          62.      An actual controversy has arisen between Plaintiff and Defendants as to

  the Agent Fees owed to Plaintiff by Defendants. Through their conduct of refusing to

  pay Agent Fees and otherwise, Defendants have denied that they owe the statutorily

  required Agent Fees to Plaintiff and the Class.

         63.       Plaintiff and the Class seek a declaration, in accordance with SBA

  Regulations and pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, that

  Defendants are obligated to set aside money to pay, and to pay the Agent Fees the PPP

  Agents have earned for the work performed on behalf of their clients that received a PPP

  loan from the Defendants.

         64.       Plaintiff and the Class seek a declaration in accordance with the SBA

  Regulations that a portion of the Lender Fees paid to Defendants must be paid to Plaintiff

  and the Class.

  //

                                          COUNT II

                                  UNJUST ENRICHMENT

                              AGAINST ALL DEFENDANTS

          65.      Plaintiff hereby incorporates by reference the foregoing allegations as if

  fully set forth herein.

          66.      Plaintiff and the Class Members are PPP Agents who assisted small

  businesses in obtaining PPP loans from Defendants who, in turn, received a federal

  guarantee of repayment of the funds as well as a generous Lender Fee for each PPP loan

  from the U.S. Government.

          67.      To participate in the PPP, “Lenders must comply with the applicable
                                             19
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 20 of 31                    PageID #: 185




  lender obligations set forth in this [SBA PPP Final Rule]…”12. Despite their efforts as

  PPP Agents, Defendants have failed to pay Plaintiff and the Class Members the Agent

  Fees in violation of the SBA PPP Final Rule.

            68.       Instead, Defendants have retained the full amount of the Lender Fees from

  which the SBA Regulations require Agent Fees to be paid. Therefore, Defendants have

  unfairly retained fees intended to benefit and compensate Plaintiff and the Class for their

  efforts in promoting the interests of the CARES Act and ensuring small businesses

  receive PPP loans.

            69.       By holding themselves out as PPP lenders, Defendants’ conduct requested

  Plaintiffs, and the Class Members, to assist Applicants with their PPP Applications and

  submit them to Defendants for approval.

            70.       Defendants have been, and continue to be unjustly enriched, to the

  detriment and at the expense of the Class Members.

            71.       Defendants have unjustly benefitted through the illegal retention of the

  Agent Fee portion of the Lender Fees paid by the Federal Government to the Defendants

  for the benefit of the Plaintiff and the Class.

            72.       If Defendants’ practice of retaining the full amount of Lender Fees despite

  the efforts of PPP Agents who, under the SBA Regulations, are entitled to a portion of

  the Lender Fees as Agent Fees, then the purpose and intent of the CARES Act would be

  upset because PPP Agents would receive no due compensation for assisting small

  businesses seeking a PPP Loan.



  12   85 FR 20812 (1). (Emphasis Added).
                                                  20
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 21 of 31                PageID #: 186




          73.     Plaintiff and the Class have no other means of obtaining compensation

  because the SBA Regulations prohibit PPP Agents from receiving payment from any

  source other than the Lender Fees and expressly prohibit collecting any fees from

  the small business borrowers themselves.

          74.     Defendants’ conduct willfully and intentionally negates the terms of the

  SBA Regulations by unilaterally refusing to forward to the PPP Agents the regulatorily

  required Agent Fees that the Federal Government entrusted to the Lenders. Defendants’

  actions render those terms superfluous and undermine the intent of Congress to promote

  small business loans under the PPP and CARES Act.

          75.     Defendants should not be allowed to retain the proceeds from the benefits

  conferred upon it by Plaintiff and the U.S. Government.

          76.     Plaintiff and the Class were injured as a direct and proximate cause of

  Defendants’ misconduct.      Therefore, Plaintiff seeks disgorgement of Defendants’

  unjustly acquired profits and other monetary benefits resulting from Defendants’

  unlawful conduct, an injunction preventing Defendants from continuing their unlawful

  conduct, and all other relief afforded under the law that this Court deems just and proper.

  //

                                         COUNT III

                                      CONVERSION

                             AGAINST ALL DEFENDANTS

          77.     Plaintiff hereby incorporates by reference the foregoing allegations as if

  fully set forth herein.

          78.     Under the SBA Regulations, Plaintiff and the Class, as PPP Agents, have
                                           21
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 22 of 31                  PageID #: 187




  a right to, title in, and the legal right of possession of, Agent Fees that must be paid from

  the amount of Lender Fees provided to Defendants for lending money pursuant to

  approved Applications.

          79.     The SBA Regulations state that “Agent fees will be paid out of lender

  fees” and provide guidelines on the amount of Agent Fees that should be paid to the PPP

  Agent, depending on the size of the PPP loan secured.

          80.     Additionally, the SBA Regulations require that Lenders, not Applicants,

  pay the Agent fees. The SBA Regulations unequivocally state that “Agents may not

  collect fees from the applicant.”

          81.     Plaintiff and the Class fulfilled the role of PPP Agent by assisting small

  businesses with their Applications. Due to Plaintiff’s efforts, Defendants made federally

  backed PPP loans, entitling Defendants to Lender Fees from the U.S. Government. As

  such, Plaintiff has a right to receive, and title to, the regulatorily-mandated Agent Fees.

          82.     Although Plaintiff is entitled to Agent fees under the SBA Regulations,

  Defendants have failed to pay the required Agent Fees, which the Federal Government

  paid to the Defendants as part of the Lender Fees. Defendants have no legal claim,

  authorization, or approval for this wrongful withholding of the Agent Fees. Therefore,

  Defendants have appropriated, assumed, and exercised dominion over the Plaintiff’s and

  Class’ Agent Fees.

          83.     At the time they unlawfully retained the Agent Fees, Defendants knew or

  should have known that the Agent Fees were owed to Plaintiff and the other Class

  Members.

          84.     Defendants’ improper acts or practices of refusing to pay Plaintiff and the
                                             22
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 23 of 31                PageID #: 188




  other Class Members the mandated Agent Fees are the proximate cause of the damages

  sustained by Plaintiff and the Class Members.

          85.     Defendants’ conduct manifests a knowing and reckless indifference

  toward, and a disregard of, the rights of Plaintiff and the Class Members.

          86.     By withholding the Agent fees, Defendants have maintained wrongful

  control over Plaintiff’s property inconsistent with Plaintiff’s entitlements under the SBA

  Regulations.

          87.     Defendants committed civil conversion by retaining monies owed to

  Plaintiff and the Class.

          88.     Plaintiff and the Class have been injured as a direct and proximate cause

  of Defendants’ misconduct. Plaintiff, as such, seeks recovery from Defendants in the

  amount of the owed Agent Fees, and for all other relief afforded under the law.

  //

                                        COUNT IV

                        BREACH OF AN IMPLIED CONTRACT

                             AGAINST ALL DEFENDANTS

         89.      Plaintiff and the Class, as PPP Agents, conferred a benefit upon

  Defendants by assisting Applicants with their PPP Applications that were submitted to

  Defendants. Based in part on Plaintiff’s work, Defendants received the Lender Fee from

  the Federal Government, approximately 20% of which was to be forwarded to the PPP

  Agents (i.e., Plaintiffs and the Class) as payment for the Agent Fee.

          90.     In performing work to obtain PPP loans for small businesses, Plaintiff and

  the Class had a reasonable expectation of compensation. That reasonable expectation
                                           23
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 24 of 31                 PageID #: 189




  stemmed from the SBA Regulations, which explicitly stated PPP Agents would receive

  Agent Fees from the lenders. Those Agent Fees were to be paid out of a portion of the

  Lender Fees.

         91.     Despite that reasonable expectation and the plain language of the SBA

  Regulations, Defendants have failed to pay Plaintiff and the Class the statutorily required

  Agent Fees.

         92.     Instead, Defendants have retained, or stated their entitlement to retain, the

  Agent Fee portion of the Lender Fees for themselves and thereby, benefited from the

  work performed by Plaintiff and the Class.

         93.     It would be unjust to allow Defendants to retain the benefit of Plaintiff’s

  and the Class’s Agent Fees in light of their reasonable expectation of payment for the

  services they rendered.

         94.     Defendants, regardless of any intent of the parties, have a quasi-

  contractual obligation to pay for the services by which they benefited and to compensate

  Plaintiff and the Class for the reasonable value of their services.

         95.     Plaintiff and the Class have been injured as a direct and proximate cause

  of Defendants’ misconduct. Plaintiffs, as such, seek recovery from Defendants in the

  amount of the owed Agent Fees, and for all other relief afforded under the law.

  //

                                          COUNT V

          TORTIOUS INTERFERENCE WITH ECONOMIC RELATIONS

                              AGAINST ALL DEFENDANTS

         96.     Plaintiff hereby incorporates by reference the foregoing allegations as if
                                             24
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 25 of 31                PageID #: 190




  fully set forth herein.

          97.     Defendants have intentionally and tortiously interfered with Plaintiff’s

  and the Class Members’ economic relations by circumventing and ignoring their

  obligations to comply with the Agent Fee payment requirements under the SBA

  Regulations and improperly retaining monies owed to PPP Agents.

          98.     Upon information and belief, Defendants improperly allege that Plaintiff

  and the Class Members are not entitled to the Agent Fees, or are only entitled to a portion

  of the Agent Fees, despite the clear and unambiguous terms in the SBA Regulations.

          99.     Defendants knowingly and intentionally engaged in lending to businesses

  under the PPP and thus were required to abide by the obligations unambiguously set forth

  in the SBA Regulations to pay Plaintiff the mandated Agent Fees.

          100.    Plaintiff, as well as all Class Members, engaged in helping clients apply

  for PPP loans with the expectation, consistent with the SBA Regulations, that while they

  were not permitted to charge their clients fees in assisting with the PPP Applications,

  they would obtain as compensation the mandated Agent Fees from the Lenders once an

  Applicant’s PPP loan was funded by the Lender.

          101.    Plaintiff and the Class Members assisted Applicants who submitted their

  Application at one of the Defendants expecting payment of the Agent Fees as a PPP

  Agent under the CARES Act and the SBA Regulations.

          102.    Defendants are well aware or should have been aware of the mandated

  Agent Fees under the CARES Act and SBA Regulations. Notwithstanding, Defendants

  have improperly chosen to retain the Agent Fees owed to Plaintiff and the Class

  Members.
                                              25
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 26 of 31                 PageID #: 191




         103.    Defendants’ acts constitute intentional and tortious interference with

  Plaintiff’s and the Class Members’ economic relations because Defendants improperly

  and wrongfully withheld Federal funds owed to Plaintiff that were clearly provided for

  pursuant to the SBA Regulations and that Plaintiff and the Class Members earned.

         104.    Defendants’ improper acts or practices of refusing to pay Plaintiff and the

  proposed Class the mandated Agent Fees, and Defendant’s failure to adhere to the SBA

  Regulations as to the PPP loans, are the proximate cause of the damages sustained by

  Plaintiff and the Class Members.

         105.    Defendants have used improper means to obtain money from the Federal

  Government at the expense of Plaintiff and the Class by: (a) failing to adhere to the

  CARES Act and SBA Regulations, and/or (b) falsely informing the government that they

  would comply with the CARES Act and SBA Regulations, which is a requirement to be

  a Lender; and/or (c) letting the Agent bring the Applicant to the Lender for a PPP loan,

  but then telling the Agent after the fact that they would not be paid, or paid less than the

  mandated Agent Fee.

         106.    As a result, Defendants have engaged in intentional and tortious

  interference with Plaintiff’s and the Class Members’ economic relations.

         107.    Defendants’ conduct manifests a knowing and reckless indifference

  towards, and a disregard of, the rights of Plaintiff and the Class Members.

         108.    Plaintiff, the Class, and members of the public will be harmed and/or

  denied an effective and complete remedy if the relief requested herein is not granted.

         109.    Plaintiff and the Class Members request this Court to cause Defendants to

  disgorge the amount of the Agent Fees wrongfully misappropriated by Defendants to
                                         26
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 27 of 31                PageID #: 192




  Plaintiff and all Class Members, enjoin Defendants from continuing the improper acts as

  discussed herein, and award Plaintiff and all Class Members compensatory damages, and

  such other damages and relief this Court deems just and proper.

  //

                                         COUNT VI

                            VIOLATIONS OF THE CARES ACT

                              AGAINST ALL DEFENDANTS

          110.    Plaintiff hereby incorporates by reference the foregoing allegations as if

  fully set forth herein.

          111.    The CARES Act provides a stimulus package in response to the COVID-

  19 pandemic and includes the PPP, which assists small businesses seeking to maintain

  payroll and other authorized expenses.

          112.    There is an implied cause of action arising under the CARES Act.

          113.    The CARES Act, along with the SBA’s Regulations, provides for the

  payment of Agent Fess to authorized representatives who assisted PPP Applicants with

  their PPP Applications (i.e., PPP Agents consisting of the Plaintiff and the Class

  Members).

          114.    In flagrant disregard for the law, Defendants have failed and/or refused

  to pay the Agent Fees to the Applicants’ authorized representatives (i.e., PPP Agents

  consisting of the Plaintiff and the Class Members), and instead, kept the fees to enrich

  themselves.

  115.            Plaintiffs and Class Members are PPP Agents under the CARES Act and


                                              27
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 28 of 31                 PageID #: 193




  the SBA Regulations and, therefore, are entitled to the Agent Fees they have earned.

  The Agent Fees have been paid to the Lenders by the Federal Government and are to be

  paid by the Lenders to the Plaintiffs and Class Members as set forth in the CARES Act

  and the SBA Regulations.

  116.            Nevertheless, Defendants refused to pay Plaintiffs and the Class

  Members the authorized Agent Fees.

          117.    As a direct and proximate result of Defendants’ failure and/or refusal to

  comply with the CARES Act and the SBA Regulations, Plaintiffs and the Class Members

  have suffered damages in excess of $5 million.

  //

                                        COUNT VII

       VIOLATIONS OF THE SBA’s 7(a) LOAN PROGRAM, 15 U.S.C. § 636(a)

                             AGAINST ALL DEFENDANTS

          118.    Plaintiff hereby incorporates by reference the foregoing allegations as if

  fully set forth herein.

          119.    The PPP was added to the SBA’s 7(a) loan program, which is designed

  to assist small businesses in obtaining financing.

          120.    There is an implied cause of action arising under the SBA’s 7(a) loan

  program, as applied through the CARES Act.

          121.    The SBA Regulations provide for the payment of Agent Fees to

  authorized representatives that assisted PPP Applicants with their PPP Applications

  (i.e., PPP Agents consisting of the Plaintiff and the Class Members).


                                              28
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 29 of 31                PageID #: 194




         122.     In flagrant disregard for the law, Defendants have failed and/or refused

  to pay Agent Fees to Plaintiffs and the Class Members, and instead, have kept the fees

  to enrich themselves.

         123.     As a direct and proximate result of Defendants’ wrongful actions,

  Plaintiffs and the Class Members have suffered damages in excess of $5 million

  //

                                  PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the

  following relief:

         a. For an Order certifying the Class as defined above, appointing Plaintiff as

              Class representative, and appointing Plaintiff’s counsel as Class counsel;

         b. For an Order declaring Defendants’ actions to be unlawful;

         c. For a declaration that all regulatorily-mandated and calculated Agent Fees are

              owed to Plaintiff and the Class and should be deposited into a mutually

              agreeable fund or funds within 60 days, to be distributed to the PPP Agents

              who are entitled to the funds;

         d. For all injunctive and other equitable relief available to Plaintiff and Class

              Members;

         e. For an award of all recoverable compensatory, statutory, and other damages

              sustained by Plaintiff and Class Members;

         f.   For reasonable attorneys’ fees and expenses as permitted by applicable

              statutes and law;

         g. For costs related to bringing this action;
                                             29
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 30 of 31                 PageID #: 195




         h. For pre- and post-judgment interest as allowed by law; and,

         i.   Such further relief at law or in equity that this Court deems just and proper.

  //

                               DEMAND FOR JURY TRIAL

         Plaintiff, individually and on behalf of the Class, demand a trial by jury on all

  issues so triable.



  Dated: June 23, 2020                       Respectfully submitted,

                                             /s/ William L. Shipley
                                             William L. Shipley
                                             Law Offices of William L. Shipley
                                             PO Box 1555
                                             Kailua, HI 96734
                                             Tel: (808) 228-1341
                                             808Shipleylaw@gmail.com

                                             GERAGOS & GERAGOS, P.C.
                                             Mark J. Geragos (CA Bar No.: 108325)*
                                             Ben J. Meiselas (CA Bar No.: 277412)*
                                             644 S. Figueroa St.
                                             Los Angeles, California 90017-3411
                                             Telephone: (213) 625-3900
                                             Facsimile: (213) 232-3255
                                             mark@geragos.com
                                             ben@geragos.com
                                             mhoesly@geragos.com

                                             GRAYLAW GROUP, INC.
                                             Michael E. Adler (CA Bar No. 236115)*
                                             26500 Agoura Rd., Ste. 102-127
                                             Calabasas, California 91302
                                             Telephone: (818) 532-2833
                                             Facsimile: (818) 532-2834
                                             meadler@graylawinc.com



                                              30
Case 1:20-cv-00254-JAO-RT Document 11 Filed 06/23/20 Page 31 of 31      PageID #: 196



                                     DHILLON LAW GROUP INC.
                                     Harmeet K. Dhillon (CA Bar No. 207873)*
                                     Nitoj P. Singh (CA Bar No. 265005)*
                                     177 Post St., Suite 700
                                     San Francisco, CA 94108
                                     Telephone: (415) 433-1700
                                     Facsimile: (415) 520-6593
                                     Pro Hac Vice Application in Process
                                     Attorneys for Plaintiffs and the
                                     Proposed Class
                                     *Pro hac vice application forthcoming

                                     Attorneys for Plaintiffs




                                      31
